DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
On line 1 of claim 16, replace “claim 16” with – claim 15--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)1, 7 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WU (US 20160365797 A1).
	Regarding claim 1, WU discloses a display apparatus comprising: 
	a main body including a display and a connector; and 
	[0054] Processor 552 may communicate with a user through control interface 558 and display interface 556 coupled to a display 554. The display 554 may be, for example, a TFT LCD (Thin-Film-Transistor Liquid Crystal Display) or an OLED (Organic Light Emitting Diode) display, or other appropriate display technology. The display interface 456 may comprise appropriate circuitry for driving the display 554 to present graphical and other information to a user. The control interface 558 may receive commands from a user and convert them for submission to the processor 552. In addition, an external interface 562 may be provided in communication with processor 552, so as to enable near area communication of device 550 with other devices. External interface 562 may provide, for example, for wired communication in some implementations, or for wireless communication in other implementations, and multiple interfaces may also be used.	
	an adapter connectable to the main body and configured to supply power to the main body while the main body is connected to the adapter via the connector, the adapter comprising: 
	[0023] FIG. 1 is a diagram that illustrates a power converter circuit 100 (also can be referred to as a circuit) according to an implementation. As shown, in FIG. 1, the circuit 100 includes a flyback controller 140 (e.g., an offline flyback controller) on a primary side 100A of the circuit 100 in series with a buck converter 130 on a secondary side 100B of the circuit 100. The primary side 100A of the circuit 100 is associated with the input alternating current (AC) voltage signal 10 at an input 102 on a first side of a transformer 110 and the secondary side 100B of the circuit 100 is associated with the output direct current (DC) voltage 12 at an output 104 on a second side of the transformer 110.
	a transformer configured to boost a first alternating current (AC) voltage that is input, a switch comprising a switching device configured to switch a current flowing in the transformer,
	[0006] Implementations can include one or more of the following features. For example, the primary side of the circuit can include a power switch having a state, the state being one of an ON state and an OFF state. The ON and OFF state is controlled by a PWM signal from the Flyback controller. The flyback controller configured to produce the time-varying fly voltage signal on the second side of the circuit can be further configured to toggle the switch between the ON state and the OFF state. The switch can be configured to, in the ON state, store energy in the transformer from current flowing through a primary winding of the transformer in the primary side of the circuit, the current flowing through the primary winding being generated by the rectified AC voltage signal; and in the OFF state, transfer the energy in the transformer to a secondary winding of the transformer in the secondary side of the circuit to produce the time-varying fly voltage signal.
	[0007] The circuit can further include a feedback circuit configured to produce a feedback signal based on the time-varying fly voltage signal. The flyback controller configured to toggle the switch between the ON state and the OFF state can be further configured to receive the feedback signal produced by the feedback circuit; and set the switch to be in one of the ON state and the OFF state according to the feedback signal.	a controller configured to control the switching device to output a second AC voltage boosted by the transformer, and	
	[0023] FIG. 1 is a diagram that illustrates a power converter circuit 100 (also can be referred to as a circuit) according to an implementation. As shown, in FIG. 1, the circuit 100 includes a flyback controller 140 (e.g., an offline flyback controller) on a primary side 100A of the circuit 100 in series with a buck converter 130 on a secondary side 100B of the circuit 100. The primary side 100A of the circuit 100 is associated with the input alternating current (AC) voltage signal 10 at an input 102 on a first side of a transformer 110 and the secondary side 100B of the circuit 100 is associated with the output direct current (DC) voltage 12 at an output 104 on a second side of the transformer 110.
	the main body comprising a power factor correction (PFC) converter configured to correct a power factor of the second AC voltage output from the adapter and output a direct current (DC) voltage.
	[0029] In at least one implementation, the circuit 100 can be configured so that the minimum of the time-varying fly voltage signal 14 is greater than the output DC voltage 12. The time-varying fly voltage signal 14 can be configured to be maintained within (e.g., swing within) a voltage range that is higher than the output DC voltage 12 produced by the buck converter at the output 104. For example, the time-varying fly voltage signal 14 can be configured to be maintained within a voltage of range of between 5 V to 10 V, which can have a minimum value that is at least 1 V to 5 V higher than the output DC voltage 12.

	Regarding claim 7, WU discloses the display apparatus according to claim 1, wherein the transformer comprises an LLC resonant converter.
	 Fig. 1 for a transformer 110	`

	Regarding claim 15, WU discloses an electronic apparatus comprising: 
	a connector connectable to a main body including a display; and 
	[0054] Processor 552 may communicate with a user through control interface 558 and display interface 556 coupled to a display 554. The display 554 may be, for example, a TFT LCD (Thin-Film-Transistor Liquid Crystal Display) or an OLED (Organic Light Emitting Diode) display, or other appropriate display technology. The display interface 456 may comprise appropriate circuitry for driving the display 554 to present graphical and other information to a user. The control interface 558 may receive commands from a user and convert them for submission to the processor 552. In addition, an external interface 562 may be provided in communication with processor 552, so as to enable near area communication of device 550 with other devices. External interface 562 may provide, for example, for wired communication in some implementations, or for wireless communication in other implementations, and multiple interfaces may also be used.	
	an adapter configured to supply power to the main body while the main body is connected to the adapter via the connector and the adapter comprising:
	[0023] FIG. 1 is a diagram that illustrates a power converter circuit 100 (also can be referred to as a circuit) according to an implementation. As shown, in FIG. 1, the circuit 100 includes a flyback controller 140 (e.g., an offline flyback controller) on a primary side 100A of the circuit 100 in series with a buck converter 130 on a secondary side 100B of the circuit 100. The primary side 100A of the circuit 100 is associated with the input alternating current (AC) voltage signal 10 at an input 102 on a first side of a transformer 110 and the secondary side 100B of the circuit 100 is associated with the output direct current (DC) voltage 12 at an output 104 on a second side of the transformer 110.
	a transformer configured to boost a first alternating current (AC) voltage that is input,	
	[0006] Implementations can include one or more of the following features. For example, the primary side of the circuit can include a power switch having a state, the state being one of an ON state and an OFF state. The ON and OFF state is controlled by a PWM signal from the Flyback controller. The flyback controller configured to produce the time-varying fly voltage signal on the second side of the circuit can be further configured to toggle the switch between the ON state and the OFF state. The switch can be configured to, in the ON state, store energy in the transformer from current flowing through a primary winding of the transformer in the primary side of the circuit, the current flowing through the primary winding being generated by the rectified AC voltage signal; and in the OFF state, transfer the energy in the transformer to a secondary winding of the transformer in the secondary side of the circuit to produce the time-varying fly voltage signal.
	[0007] The circuit can further include a feedback circuit configured to produce a feedback signal based on the time-varying fly voltage signal. The flyback controller configured to toggle the switch between the ON state and the OFF state can be further configured to receive the feedback signal produced by the feedback circuit; and set the switch to be in one of the ON state and the OFF state according to the feedback signal.	
	a switch comprising a switching device configured to switch a current flowing in the transformer,
[0023] FIG. 1 is a diagram that illustrates a power converter circuit 100 (also can be referred to as a circuit) according to an implementation. As shown, in FIG. 1, the circuit 100 includes a flyback controller 140 (e.g., an offline flyback controller) on a primary side 100A of the circuit 100 in series with a buck converter 130 on a secondary side 100B of the circuit 100. The primary side 100A of the circuit 100 is associated with the input alternating current (AC) voltage signal 10 at an input 102 on a first side of a transformer 110 and the secondary side 100B of the circuit 100 is associated with the output direct current (DC) voltage 12 at an output 104 on a second side of the transformer 110.
	a controller configured to control the switching device to output a second AC voltage boosted by the transformer, and
	[0023] FIG. 1 is a diagram that illustrates a power converter circuit 100 (also can be referred to as a circuit) according to an implementation. As shown, in FIG. 1, the circuit 100 includes a flyback controller 140 (e.g., an offline flyback controller) on a primary side 100A of the circuit 100 in series with a buck converter 130 on a secondary side 100B of the circuit 100. The primary side 100A of the circuit 100 is associated with the input alternating current (AC) voltage signal 10 at an input 102 on a first side of a transformer 110 and the secondary side 100B of the circuit 100 is associated with the output direct current (DC) voltage 12 at an output 104 on a second side of the transformer 110.
	wherein the second AC voltage output from the adapter is subjected to power factor correction (PFC) and converted into a direct current (DC) voltage in the main body.
	[0029] In at least one implementation, the circuit 100 can be configured so that the minimum of the time-varying fly voltage signal 14 is greater than the output DC voltage 12. The time-varying fly voltage signal 14 can be configured to be maintained within (e.g., swing within) a voltage range that is higher than the output DC voltage 12 produced by the buck converter at the output 104. For example, the time-varying fly voltage signal 14 can be configured to be maintained within a voltage of range of between 5 V to 10 V, which can have a minimum value that is at least 1 V to 5 V higher than the output DC voltage 12.

Allowable Subject Matter
Claims 2-6, 8-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422